Citation Nr: 1734931	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes cavus with calluses (plantar warts).

2.  Entitlement to a rating in excess of 10 percent for bilateral calcaneal spurs.


REPRESENTATION

Veteran, Veteran's Wife represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A Board hearing was held in May 2017, where the Veteran testified as to the issues of increased rating for bilateral pes cavus with calluses and bilateral calcaneal spurs; a transcript of which is of record.

The issues of increased rating for left knee osteoarthritis; service connection for a back disability, to include as due to all service-connected disabilities; and service connection for peripheral neuropathy of the bilateral feet, to include as due to all service-connected disabilities, have been raised by the record in the Veteran's May 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral foot disabilities, including bilateral pes cavus with calluses, and bilateral calcaneal spurs, is more appropriately characterized as severe, and have been manifested by symptoms such as chronic foot pain and weakness that limits motion and use after prolonged standing and walking, as well as constant pain that is not relieved by use of custom orthotics.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a higher disability rating of 30 percent for pes cavus with calluses and calcaneal spurring of the right foot, but no higher, have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a higher disability rating of 30 percent for pes cavus with calluses and calcaneal spurring of the left foot, but no higher, have been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2016).

Under 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  The Court in Tatum v. Shinseki, 23 Vet. App. 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. (s)4.10 (2016).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under Diagnostic Codes (DC's); "functional loss" may occur as a result of weakness or pain on motion.  See 38 C.F.R. (s)4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  See 38 C.F.R. (s)4.40 (2016).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. (s)4.20 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Briefly, the Veteran was awarded service connection for his bilateral pes cavus with calluses in a December 1968 rating decision, and is currently evaluated at 10 percent under DC 5278.  He was awarded service connection for his bilateral calcaneal spurs in a May 2008 rating decision, and is currently evaluated at 10 percent under DC 5010.  The Veteran filed his claim for increase as to both disabilities in December 2010.

With respect to his bilateral pes cavus, DC 5278 provides that a 10 percent rating is assigned for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  See 38 C.F.R. §4.71a, DC 5278. 

With respect to the Veteran's bilateral calcaneal spurs, DC 5010 provides that arthritis due to trauma is to be rated analogously under DC 5003. 

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. (s)4.71a, DC 5003; 38 C.F.R. (s)4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).

Under Diagnostic Code 5284 (other foot injuries), a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is contemplated for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent evaluation is assigned.  See 38 C.F.R. (s)4.71a, DC 5284 (2016).  Separate ratings are provided for each foot.  Id. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. §4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §4.2, 4.6 (2016).

VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

In Yancy v. McDonald, 27 Vet. App. 484   (2016), the United States Court of Appeals for Veterans Claims held that that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284.  See also 38 C.F.R. §4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  "The plain meaning of the word 'injury' limits the application of DC 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions."  See Yancy, 27 Vet. App. at 491.  As will be explained below, based upon the Veteran's description of pain and functional impairment resulting from his bilateral pes cavus with calluses, and calcaneal spurs of the right and left heels, the Board finds that rating by analogy under DC 5284 is appropriate in this matter.

III.  Analysis 

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected bilateral pes cavus disability, and a separate rating in excess of 10 percent is warranted for his service-connected bilateral calcaneal spurs.  Specifically, he asserts that his high arches cause severe, constant pain that is unable to be alleviated with custom orthotic shoes.  For the reasons described below, the Board finds that a 30 percent rating, but no higher, for each foot under DC 5284 is warranted. 

For the entire period on appeal, the Veteran's bilateral pes cavus disability has been rated as 10 percent disabling under DC 5278.  His bilateral calcaneal spurs disability has been rated as 10 percent disabling under DC 5010.  

After considering all the evidence, lay and medical, the Board finds that it is more favorable to the Veteran to associate the bilateral foot pain and bilateral pes cavus with calluses, with the bilateral calcaneal spurs.  As such, a separate 10 percent disability rating for bilateral pes cavus that contemplates bilateral foot pain, tenderness, weakness, and stiffness, as well as 10 percent disability ratings for both left and right calcaneal spurs based on those same symptoms would violate the rule against pyramiding.  See 38 C.F.R. §4.14.

Upon VA examination in September 2011, the Veteran reported increasing pain in his left and right feet, primarily in the plantar area of the feet.  He indicated his foot pain has increased in severity and frequency.  The September 2011 examiner observed bilateral flat feet, indicating the Veteran has moderately tall arches which flattened with weight bearing.  He was reported to have metatarsalgia of both feet and hammer toes of the second, third, and fourth toes on each side.  The examiner reported that there was no limitation of ankle range of motion and no evidence of bilateral weak foot.  He was observed to have hypertrophic degenerative changes of the ankle with bulky, bilateral calcaneal spurring at both the Achilles tendon attachment and the plantar fascia attachment.  The examiner further noted that the Veteran's bilateral foot disability impacts his ability to stand and walk for long periods of time.  

VA treatment records from December 2009 to November 2015 demonstrate the Veteran did not receive treatment for his bilateral foot disabilities; rather, he received regular orthotics consultations to be fitted for diabetic shoes.  However, he has continuously reported a lack of pain relief as a result of his orthotic shoes.  See November 2011 Notice of Disagreement; May 2017 Board Hearing Transcript.

In February 2016, he received a VA podiatry examination.  At which time he complained of chronic feet pain, discomfort across the balls of his feet, and most discomfort reported was in the sub second metatarsal heads.  The examiner noted that the Veteran suffers from congenital flexible pes cavus of the left and right foot without rigid clawing.  At the time of his examination, he was noted to have full muscle strength and no calf pain with compression in either foot.  He was noted to have calluses on the balls of both feet, and his examination report was negative for any dorsiflexion or varus deformity due to his pes cavus.  There was objective pain noted on weight-bearing and non-weight-bearing at the time of the February 2016 examination.  Imaging studies revealed degenerative or traumatic arthritis of both feet.  

At his May 2017 Board hearing, the Veteran contended that his feet hurt constantly, even with the removal of his custom orthotic shoes while in a resting position, and finds difficulty positioning himself in a comfortable manner.  He reported that pain persists even upon shifting his feet sideways, as it puts pressure on the balls of his feet.  He expressed pain increasing upon weight-bearing activities, emphasizing the difficulty with conducting daily activities around the house (e.g. walking to the bathroom or kitchen), and indicated he has neuropathy of both feet as a result of his worsening foot disabilities.  He further contended that he experiences no relief despite the ongoing use of prescribed custom orthotic shoes.

On review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the Veteran's service-connected bilateral pes cavus with calluses, chronic pain, and bilateral calcaneal spurs has manifested moderately tall arches with marked tenderness under metatarsal heads, and calluses on the medial sides of both first toes on the left and right.  

Although the Veteran has credibly reported bothersome pain in his feet, primarily in the balls of each foot, the evidence generally does not show that his bilateral pes cavus, specifically, has been manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads either unilaterally or bilaterally in order to warrant a 20 or 30 percent rating under DC 5278.  There was some marked tenderness of metatarsal heads noted at the time of the September 2011 VA examination; however, the September 2011 and February 2016 VA examinations demonstrate normal dorsiflexion of the ankle, no clawing of the toes, and inconsistent reporting of a diagnosis of pes cavus and pes planus.  See September 2011 and February 2016 VA examination reports.  Thus, the Veteran does not meet the criteria for a higher evaluation using the rating criteria for claw foot for the period on appeal.  See 38 C.F.R. §4.71a, DC 5278.

Similarly, the Board finds that application of DC 5010 for bilateral calcaneal spurs would not result in an increased rating; therefore, it is not more favorable to the Veteran.  In this regard, the Board notes that to warrant a 20 percent rating under DC 5010/5003, the evidence must demonstrate involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. §4.71a, DC 5010, 5003.  The September 2011 VA examiner found the Veteran to have had bilateral metatarsalgia, bilateral bulky calcaneal spurring, and degenerative changes of each foot, with pain noted on both weight-bearing and non-weight-bearing.  In February 2016, the VA examiner indicated he suffered from plantar and posterior calcaneal spurs noted bilaterally and degenerative or traumatic arthritis of both feet, emphasizing constant pain on weight-bearing and non-weight-bearing.  Neither VA examination report demonstrates evidence of occasional incapacitating episodes either unilaterally or bilaterally in order to warrant a 20 percent rating under DC 5010/5003.  See September 2011 and February 2016 VA examination reports.  Thus, the Veteran does not meet the criteria for a higher evaluation using the rating criteria for traumatic arthritis.  Accordingly, a disability rating in excess of 10 percent is not warranted under DC 5010.

As previously mentioned, VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Nevertheless, upon review, the Board finds that application of DC 5284 is more favorable to the Veteran than the currently assigned DC 5278 for bilateral pes cavus with calluses, and DC 5010 for bilateral calcaneal spurs.  The Veteran's symptoms more nearly approximate the criteria of for a severe foot injury under DC 5284, warranting a 30 percent evaluation.  The Board observes that the Veteran experiences symptoms that are not necessarily explicitly listed in the rating schedule.  Application of DC 5284 by analogy is thereby deemed to be appropriate.  

The Board has also considered the provisions of 38 C.F.R. §4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board notes that the Veteran's complaints of pain and functional loss associated with his right and left foot disabilities.  However, the effect of the pain and functional loss are contemplated in the assigned 30 percent disability evaluation under DC 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 30 percent.  Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In summary, the Board finds that disability ratings of 30 percent, but no higher, for the Veteran's left and right foot pes cavus, and bilateral calcaneal spurs are warranted for the entire appeal period under Diagnostic Code 5284.

The Board has also considered entitlement to a separate or higher evaluation under Diagnostic Codes 5266 (flatfoot), 5277 (weak foot), 5279 (metatarsalgia (Morton's disease)), 5281 (hallux rigidus), and 5282 (hammer toe).  See 38 C.F.R. §4.71a (2016).  However, the Board finds that there is no objective medical evidence showing symptomatology analogous to flat foot, weak foot, hallux rigidus, or hammer toe in either foot related to her service-connected residuals of stress fractures in the feet.  See 38 C.F.R. §4.71a, DCs 5276, 5277, 5281, 5282.  

Continuing the Veteran's separate ratings under Diagnostic Codes 5010/5003 would violate the rule against pyramiding as the Veteran's pain on use of the left and right feet is already compensated under Diagnostic Code 5284.  See 38 C.F.R. §4.14.  Similarly, although the Veteran has been diagnosed with metatarsalgia according to the September 2011 VA examination report, a separate rating under Diagnostic Code 5279 (metatarsalgia, anterior), would also result in pyramiding based upon the Veteran's bilateral foot pain.

Throughout the appeal period, he has endorsed symptoms of severe, chronic foot pain, discomfort, and a limited ability to stand or walk for prolonged periods of time.  Resolving all reasonable doubt in the Veteran's favor, the Board finds his symptoms most closely approximate those associated with a 30 percent rating.  

Accordingly, the Board finds that the Veteran's bilateral foot condition, including bilateral pes cavus with calluses and bilateral calcaneal spurs, more nearly approximates severe symptoms consistent with the 30 percent rating criteria and a higher rating is warranted.  See 38 C.F.R. §4.71a, DC 5284 (2016) 

ORDER

Entitlement to a disability rating of 30 percent, but no higher, for left foot pes cavus (formerly rated under DC 5278) and bilateral calcaneal spurs (formerly rated under DC 5010) is granted during the entire appeal period, subject to regulations applicable to the payment of monetary benefits.
 
Entitlement to a disability rating of 30 percent, but no higher, for right foot pes cavus (formerly rated under DC 5278) and bilateral calcaneal spurs (formerly rated under DC 5010) is granted during the entire appeal period, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


